          Case 1:18-cr-00373-RJS Document 785 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 18-cr-373 (RJS)
                                                                    ORDER
 TYSHAWN BURGESS, RAMAL CURTIS,

                               Defendants.



RICHARD J. SULLIVAN, Circuit Judge:

         On February 12, 2021, the government requested time to confer with counsel for

Defendants Tyshawn Burgess and Ramal Curtis to determine whether a Fatico hearing is still

necessary in light of the government’s decision to terminate its cooperation agreement with

Maurice Curtis. (Doc. No. 784.) That request is GRANTED. Accordingly, IT IS HEREBY

ORDERED THAT the parties shall submit a joint letter no later than February 26, 2021, apprising

the Court of whether such hearing is still necessary or whether Defendants are prepared to proceed

to sentencing.



SO ORDERED.

Dated:           February 12, 2021
                 New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
